  8:20-cv-00193-JFB-MDN Doc # 99 Filed: 01/12/21 Page 1 of 5 - Page ID # 2318




                      In THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


ANDREA GROVE, individually and on
behalf of similarly situated individuals;
                                                                  8:20CV193
                  Plaintiff,

       vs.                                              MEMORANDUM and ORDER

MELTECH, Inc.; H&S CLUB OMAHA, INC.,
and SHANE HARRINGTON,

                   Defendants.


       This matter is before the Court on the defendants’ motion for reconsideration, a

protective order and a stay, Filing No. 87, and on the plaintiff’s motion for civil contempt,

Filing No. 92. This is an action for damages and injunctive relief brought pursuant to the

fair Labor Standards Act, 29 U.S.C. § 203.

       Defendants seek reconsideration of the Court’s order granting the plaintiff’s motion

for conditional certification of class, Filing No. 85, and ask for a stay pending resolution

of the plaintiff’s motion to dismiss, Filing No. 67. They also seek a protective order with

respect to the production of names and contact information of potential collective class

members. They contend the Court’s ruling on the plaintiff’s motion for conditional class

certification was premature absent a ruling on their then-pending motion to dismiss, for

summary judgment and to compel arbitration.         The Court has now entered an order

denying the defendants’ earlier motion, so the defendants’ arguments in that regard have

been rendered moot.

       The plaintiff and collective class opt-ins move for an order of civil contempt based

on the defendants’ present refusal and professed future unwillingness to comply with the

                                             1
  8:20-cv-00193-JFB-MDN Doc # 99 Filed: 01/12/21 Page 2 of 5 - Page ID # 2319




Court’s earlier order to produce the identities of potential collective class members to the

plaintiff.

        Federal Rule of Civil Procedure 60(b) “provides for extraordinary relief which may

be granted only upon an adequate showing of exceptional circumstances.” United States

v. Young, 806 F.2d 805, 806 (8th Cir. 1986). The Rule provides that “a party may be

relieved from an order of the Court under certain enumerated circumstances, including

mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b). Motions

for reconsideration are subject to an exacting standard, and are reserved for “manifest

errors of law or fact.” Bradley Timberland Res. v. Bradley Lumber Co., 712 F.3d 401, 407

(8th Cir. 2013); see also Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716, 721 (8th Cir.

2010) (noting that “[m]options for reconsideration serve a limited function: to correct

manifest errors of law or fact or to present newly discovered evidence.”) Motions for

reconsideration “cannot serve as a vehicle for new legal theories or arguments ‘which

could have been offered or raised prior to the entry of [the order under consideration].’”

Painters Dist. Council No. 2 v. Anthony's Painting, LLC, 494 F. App'x 703, 705 (8th

Cir.2012) (quoting United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 934 (8th

Cir. 2006)).

        Even if the defendants’ prematurity arguments were not moot, the Court would

decline to reconsider the class certification motion on the merits. The Court considered

the defendants’ argument that certification would be premature in its conditional

certification order.   Filing No. 85, Memorandum and Order at 8. The validity of an

arbitration agreement is considered at the second or decertification stage of the litigation.

See id. Defendants in this case have not identified any manifest error or omission that



                                             2
  8:20-cv-00193-JFB-MDN Doc # 99 Filed: 01/12/21 Page 3 of 5 - Page ID # 2320




would warrant reconsideration of the Court’s conditional certification order. Further, the

conditional certification does not prejudice the defendants because, by its nature, it is a

preliminary ruling.

       The Court also finds that the defendants’ alternative requests—that the Court limit

the time period for the collective action to two years, and that the contact information for

collective action members be limited to email addresses—should be denied.                  The

defendants failed to raise these issues in response to the plaintiff’s conditional certification

motion.

       Even if they had done so, the Court would have denied those requests. A three-

year collective period applies at the conditional certification stage when willfulness has

been alleged.     See Filing No. 85, Memorandum and Order at 13; Filing No. 83,

Memorandum and Order at 11-12. Moreover, the defendants’ argument that providing

contact information invades employees’ privacy is unavailing. “[T]he mere possibility of

abuses does not justify routine adoption of a communications ban that interferes with the

formation of a class or the prosecution of a class action in accordance with the Rules.”

Gulf Oil Co. v. Bernard, 452 U.S. 89, 104 (1981); see also Gordon v. Kaleida Health, 737

F. Supp. 2d 91, 98 (W.D.N.Y. 2010) (finding similar argument “of doubtful validity”

because any such privacy interests “should give way to the employees' important

interests, created by the FLSA, to be appraised of [a] collective action and their right to

elect to consent to join in the action to gain the additional compensation to which Plaintiffs

assert they and similarly situated employees are entitled.”); see also Soto v. O.C.

Commc’ns, Inc., 319 F. Supp. 3d 1165, 1167 (N.D. Cal. 2018) (stating that “in almost all

FLSA collective actions, the names and contact information of similarly situated



                                               3
  8:20-cv-00193-JFB-MDN Doc # 99 Filed: 01/12/21 Page 4 of 5 - Page ID # 2321




employees is discoverable; that information is ‘relevant to [a] party's claim or defense’

and almost always ‘proportional to the needs of the case.’”); Hammond v. Lowe's Home

Ctrs., Inc., 216 F.R.D. 666, 673 & n.23 (D. Kan. 2003) (“Other lower courts addressing

whether to permit discovery of the names and addresses of other similarly -situated

employees in section 216(b) FLSA actions have almost universally permitted discovery

of this information.”). The defendants have made no showing that it is necessary, via a

protective order, to restrict or limit the plaintiffs’ communications with potential class

members. Also, the defendants’ expressions of concern about the putative collective

action members’ privacy is undermined by the defendants’ conduct in this case. See

Filing No. 83, Memorandum and Order at 12-13.            Accordingly, the Court finds the

defendants’ motion for reconsideration should be denied.

       The plaintiff’s motion for civil contempt is premised on the contention that the

defendants have refused to comply with the Court’s order to identify and provide contact

information for potential collective action members. With the Court’s ruling on this motion

and the earlier motion, the defendants cannot justify noncompliance on the basis of

pending motions. The Court will grant the defendants one week to comply with the Court’s

earlier order. If the defendants comply with the Court’s order, the motion for civil contempt

will be rendered moot and will be denied. Should the defendants fail to comply with the

Order, the Court will entertain the contempt motion and will schedule a hearing.

       The Court has already found that defendant Harrington engaged in improper

conduct in in attempting to prevent dancers from joining this case, and the Court has

enjoined any such future conduct. See Filing Nos. 83 & 84. Continued defiance of the

Court’s orders will result in appropriate sanctions, including contempt.         Because it



                                             4
  8:20-cv-00193-JFB-MDN Doc # 99 Filed: 01/12/21 Page 5 of 5 - Page ID # 2322




appears that defendants’ counsel may not be familiar with the procedures and operations

of this Court and the obligations of attorneys practicing before it, the Court will require

defendants to obtain local counsel for future proceedings in this action.

       IT IS ORDERED:

       1.         The defendants’ motion for reconsideration (Filing No. 87) is denied.

       2.         Within seven days of the date of this order, the defendants shall produce to

the plaintiff the names, last known mailing and e-mail addresses, and telephone numbers

for all individuals who currently work and/or previously worked at Club Omaha as exotic

dancers at any time in the three years preceding the date of the Court’s conditional class

certification order (Filing No. 85).

       3.         The plaintiff’s motion for civil contempt (Filing No. 92) will be held in

abeyance pending the defendants’ compliance with this Memorandum and Order.

       4.         The defendants shall promptly obtain local counsel to assist in the defense

of this action.

         Dated this 12th day of January, 2021

                                                    BY THE COURT:


                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge




                                                5
